DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 and 17 are rejected under 35 U.S.C. 101 because a computer program and computer readable medium should be a tangible device and not to be construed as being transitory signals per se, such as radio waves or other freely propagating electro-magnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (for example, light pulses passing through a fiber-optic cable), or other electrical signals transmitted through a wire.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (hereinafter “Kim”), US Pub. No. 2012/0175651.
Regarding claim 1, Kim teaches a light emitting module (fig. 3, light emitting module 200), wherein the light emitting module comprises: a light emitting base plate, wherein the light emitting base plate comprises M rows and N columns of light emitting regions (figs. 4, 5A), each of the light emitting regions comprises a plurality of light emitting devices that are connected in series (figs. 5B-5G), a first terminal of each of the light emitting regions is an anode of a first instance of the light emitting devices in the light emitting region (fig. 4, wire 264), a second terminal of each of the light emitting regions is a cathode of a last instance of the light emitting devices in the light emitting region (fig. 4, wire 265), and both of M and N are a positive integer greater than 1; and a driving assembly, wherein the driving assembly comprises one or more driving chips (fig. 4, light emitting chip 261), each of the driving chips comprises a plurality of first leads and a plurality of second leads (fig. 4, leads 262 and 263), each of the first leads is connected to the first terminal of a corresponding one instance of the light emitting regions, and each of the second leads is connected to the second terminal of a corresponding one instance of the light emitting regions (fig. 4, leads 262 and 263 connected to wires 264 and 265); wherein a total quantity of the second leads in the driving assembly is integer multiples of N (fig. 5A).
Regarding claim 2, Kim teaches wherein each of the first leads is connected to first terminals of some or all of the light emitting regions in the corresponding row, and each of the first leads corresponds to at least one row of the light emitting regions (fig. 5E, leads 262, 272); and each of the second leads is connected to second terminals of some or all of the light emitting regions in the corresponding column, and each of the second leads corresponds to one column of the light emitting regions (fig. 5E, leads 263, 274).
Regarding claim 3, Kim teaches wherein M is integer multiples of a quantity of the first leads comprised in each of the driving chips (fig. 5B).
Regarding claim 14, it is a method of claim 1 and is rejected on the same grounds presented above.
Regarding claim 15, it is processing device of claim 1 and is rejected on the same grounds presented above.
Regarding claim 16, it is a computer program of claim 1 and is rejected on the same grounds presented above.
Regarding claim 17, it is a computer readable medium of claim 1 and is rejected on the same grounds presented above.
Regarding claim 18, it is a displaying device of claim 1 and is rejected on the same grounds presented above.
Allowable Subject Matter
Claims 4-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific combination comprising the specific elements included in dependent claims 4-13 and 19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622